     Case 1:18-cv-01693-ALC-OTW Document 169 Filed 10/26/20 Page 1 of 1



                                                                                       October 26, 2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANTHONY ZAPPIN,
                                 Plaintiff,

                     -against-                              18-cv-1693 (ALC) (OTW)
                                                            ORDER
 CLAIRE COMFORT ET AL,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       In light of Plaintiff’s third amended complaint, the Court denies Defendants’ motions to

dismiss without prejudice. (ECF Nos. 141, 143, 146). Any new motions to dismiss shall be filed

by November 16, 2020. Plaintiff must file any opposition by January 7, 2021, and replies, if any,

shall be filed by January 15, 2021.

SO ORDERED.

Dated: October 26, 2020                             ___________________________________

       New York, New York                              ANDREW L. CARTER, JR.
                                                       United States District Judge
